      Case 2:17-cr-01110-DLR Document 201 Filed 04/22/21 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Fany Madrigal-Lopez,                               No. CV-19-05366-PHX-DLR
                                                        No. CR-17-01110-001-PHX-DLR
10                  Petitioner,
                                                        ORDER
11   v.
12   United States of America,
13                  Respondent.
14
15
16          Before the Court is the Report and Recommendation (“R&R) of Magistrate Judge
17   Camille D. Bibles (CV Doc. 31),1 which recommends that Petitioner’s 28 U.S.C. § 2255
18   petition be denied. The Magistrate Judge advised the parties that they had fourteen days
19   from the date of service to file specific written objections with the Court. (Id.) Petitioner
20   filed an objection to the R&R on January 19, 2021 (CV Doc. 32) and Respondents filed a
21   response on February 10, 2021 (CV Doc. 37). The Court has considered the objections
22   and reviewed the R&R de novo. See Fed. R. Civ. P. 72(b); 28 U.S.C. § 636(b)(1). The
23   Court will overrule Petitioner’s objections and adopt the R&R in its entirety for the
24   following reasons.
25   I. Background
26          On December 6, 2017, the United States indicted Petitioner for (1) Conspiracy to
27   Possess with Intent to Distribute a Controlled Substance, (2) Maintaining a Drug Involved
28          1
             “CV” refers to the civil case docket and “CR” refers to the criminal case docket,
     2:17-cr-01110-DLR-1.
      Case 2:17-cr-01110-DLR Document 201 Filed 04/22/21 Page 2 of 6



 1   Premises, (3) Distribution of a Controlled Substance Resulting in Death and Serious Bodily
 2   Injury, (4) Unlawful Use of a Communications Facility, and (5) Possession with Intent to
 3   Distribute a Controlled Substance. (CR Doc. 24.) On April 17, 2018, Petitioner entered
 4   into a plea agreement to plead guilty to (1) Conspiracy to Possess with Intent to Distribute
 5   a Controlled Substance and (2) Distribution of a Controlled Substance Resulting in Death
 6   and Serious Bodily Injury. (CR Doc. 88.) In the agreement, Petitioner admitted that she
 7   “knowingly and intentionally sold and distributed several pills to P.L. that [] looked like
 8   oxycodone. These pills in fact contained fentanyl and other substances. P.L. then
 9   consumed these pills and the fentanyl in these pulls caused P.L. to overdose and die that
10   same night.” (CR. Doc. 138 at 10.)
11          In the plea agreement, Petitioner further waived “any and all motions, defenses,
12   probable cause determinations, and objections that [she] could assert to the Indictment,
13   First Superseding Indictment, or information” and waived the “right to file an appeal, any
14   collateral attack, and any other writ or motion that challenges the conviction, an order of
15   restitution or forfeiture . . . or any aspect of [her] sentence,” including a motion under §
16   2255 and any motion for modification of her sentence,” other than to assert “an otherwise-
17   preserved claim of ineffective assistance of counsel or of ‘prosecutorial misconduct.’” (Id.
18   at 5.) The agreement also contained a provision in which Petitioner agreed to forfeit all
19   interest in any asset that she owned, including her residence in Peoria, Arizona. (Id. at 5-
20   7.)2 In entering the agreement, Petitioner averred that she had carefully reviewed every
21   part of the agreement with her counsel, understood the agreement, voluntarily entered into
22   the agreement, and was satisfied that counsel had represented her competently. (Id. at 11-
23   12.)
24          On April 18, 2018, at the conclusion of a plea colloquy before a magistrate judge,
25   Petitioner entered her guilty plea and the government filed a motion for forfeiture the same
26   day. (CR Docs. 89, 90.) On October 4, 2018, Petitioner was sentenced to concurrent terms
27
            2
             The agreement noted that the government would accept $35,000 “no later than 45-
28   days before [her] scheduled sentencing hearing” in lieu of the Peoria property. (CR Doc.
     138 at 9.)

                                                -2-
      Case 2:17-cr-01110-DLR Document 201 Filed 04/22/21 Page 3 of 6



 1   of 144 months’ imprisonment on each count of conviction, followed by an aggregate term
 2   of five years’ supervised release.3 (CR Doc. 139.) Notwithstanding the waivers in her
 3   agreement, Petitioner appealed her convictions and sentences. (CR Doc. 147.) The Ninth
 4   Circuit concluded that Petitioner had waived her right to appeal her conviction and
 5   sentence, found no issue with the validity of the waiver, declined to address Petitioner’s
 6   claims of ineffective assistance of counsel, and dismissed the relevant appeal. United
 7   States v. Madrigal-Lopez, 770 F. App’x 827, 828 (9th Cir. May 23, 2019). On October 10,
 8   2019, Petitioner filed her motion to vacate, set aside, or correct sentence under 28 U.S.C.
 9   § 2255. (CV Doc. 1.)
10   II. Discussion
11          Petitioner’s first four objections generally fall into the “ineffective assistance of
12   counsel” category. First, Petitioner objects that the plea agreement was not read or
13   explained to her, and claims that she only represented at the Rule 11 hearing that she
14   understood the agreement because her counsel told her if she did not sign the agreement,
15   she would likely receive a sentence of 20 years to life. (CV Doc. 32 at 2.) The R&R
16   addressed this issue, and explained that, contrary to her current representations, Petitioner
17   averred that she had reviewed the plea agreement with her counsel and a Spanish language
18   interpreter, understood each provision, and had not been threatened or forced into signing
19   the agreement. (CV Doc. 31 at 10-11.) The R&R elucidates,
20                 Madrigal-Lopez’s solemn declaration made in open court
                   carries a strong presumption of verity, notwithstanding her
21                 later disavowal of her own statements. See Lee v. United States,
                   137 S. Ct. 1958, 1967 (2017) (“Courts should not upset a plea
22                 solely because of post hoc assertions from a defendant [.]”);
                   United States v. Ross, 511 F.3d 1233, 1236 (9th Cir. 2008)
23                 (“Statements made by a defendant during a guilty plea hearing
                   carry a strong presumption of veracity in subsequent
24
            3
25           At the onset of the hearing, Petitioner asked the Court for a third continuance of
     the sentencing to have additional time to raise $35,000 to prevent the forfeiture of the
26   Peoria residence. (CR Doc. 158 at 4.) The Court denied that request but recessed the
27   hearing so Petitioner could review the Presentence Investigation Report (“PSR”) with
     counsel. (Id.) At the conclusion of the recess, she told the Court that she had sufficiently
28   reviewed the PSR with counsel. (Id. at 5.)


                                                 -3-
      Case 2:17-cr-01110-DLR Document 201 Filed 04/22/21 Page 4 of 6



 1                 proceedings attacking the plea.”).
 2
     (Id. at 9-10 (citations omitted)). Petitioner’s first objection is overruled.
 3
            Similarly, Petitioner complains that her attorney never informed her that, by signing
 4
     the plea, she agreed to waive her right to appeal. (CV. Doc. 32 at 3.) Once more, the R&R
 5
     considered this argument and noted that, at her change of plea hearing,
 6
                   Madrigal-Lopez averred she understood the rights she was
 7                 waiving by pleading guilty, including her right to appeal or
                   collaterally attack her conviction and statement . . . Madrigal-
 8                 Lopez was adequately informed of the consequences of her
                   plea both in the written plea agreement and during the Rule 11
 9                 hearing, therefore, her guilty plea is considered voluntary and
                   knowing.
10
11   (CV Doc. 31 at 10-12 (citation omitted).) Petitioner’s second objection is overruled.
12          Relatedly, Petitioner alleges that no one read her PSR to her. To the contrary, the
13   R&R explained that the Court deliberately recessed during Petitioner’s October 4, 2018
14   sentencing hearing so she could further review the PSR with counsel. (CV Doc. 31 at 5 n.
15   3.) And, when Petitioner returned from the recess, she confirmed that she had sufficiently
16   reviewed the PSR with counsel. (CR Doc. 158 at 5.) Petitioner’s third objection is
17   overruled.
18          Finally, Petitioner argues that the loss of her home is attributable to counsel’s subpar
19   performance. Particularly, she blames her attorney for the ultimate forfeiture of her home
20   because he did not inform her that her extension request had been denied until six days
21   before her sentencing. (CV Doc. 32 at 4.) Petitioner cannot credibly divert the blame for
22   her own failure to secure the necessary funds to her attorney. The plea agreement gave
23   Petitioner until “no later than 45-days before [her] scheduled sentencing hearing” to
24   provide $35,000 to the government in lieu of the Peoria property. (CR Doc. 138 at 9.) At
25   the time, Petitioner’s sentencing was scheduled for July 2, 2018. (CR Doc. 87.) Therefore,
26   Petitioner was required to produce the funds by May 18, 2018. Three days before that
27   deadline, the Court granted Petitioner’s first motion to continue, and reset sentencing for
28   October 1, 2018, giving Petitioner a three-month extension to come up with the $35,000.


                                                  -4-
      Case 2:17-cr-01110-DLR Document 201 Filed 04/22/21 Page 5 of 6



 1   (CR Docs. 108, 109.) On September 14, 2018, Petitioner filed a second motion to continue
 2   (CR Doc. 131), which the Court, in its discretion, denied (CR Doc. 132). Even if counsel
 3   waited until 6 days before the sentencing to inform Petitioner of the denial, Petitioner had
 4   already received a significant prior extension, which Petitioner has not shown brought her
 5   any closer to securing the funds. More importantly, she cannot show that, but for counsel’s
 6   failure to inform her of the denial at an earlier date, there is a reasonable probability she
 7   would have secured the funding and prevented the forfeiture of her home. And, even if she
 8   could, Petitioner has not shown that counsel’s representation fell below an objective
 9   standard of reasonableness.      See Strickland v. Washington, 466 U.S. 668 (1984).
10   Petitioner’s fourth and final counsel-related objection is overruled.
11          Next, Petitioner objects that the necessary elements of the charged offenses were
12   not met, because “[n]ot once did I admit or comment that I gave him pills that ‘I knew’
13   contained fentanyl.” (CV Doc. 32 at 4.) Even if Petitioner had not waived the right to raise
14   this argument, the R&R addressed this contention and rejected it. (CV Doc. 31 at 11.)
15   Contrary to Petitioner’s current representations, in her plea agreement, Petitioner clearly
16   admitted, “[t]he defendant knew that [the substance she knowingly and intentionally
17   distributed] was fentanyl[.]” (CR Doc. 138 at 9.) This objection is overruled.
18          Finally, Petitioner asserts that, because she included the words “without prejudice”
19   above her name when she signed the plea agreement, the plea agreement is invalid. (Id. at
20   12.) The R&R addressed this argument, noting that the magistrate judge drew Petitioner’s
21   attention to the “without prejudice” language during the change of plea hearing, and
22   Petitioner agreed that, despite the language, she was pleading guilty because she was guilty
23   of the relevant crimes. (CV Doc. 31 at 12 (citing CV Doc. 157 at 17).) Even if Petitioner
24   had not made this admission, a petitioner may not hoodwink the Court and invalidate a plea
25   agreement by surreptitiously including the phrase “without prejudice” above the signature.
26   Petitioner’s final objection is overruled.
27          IT IS ORDERED that Petitioner’s Objections to the R&R (CV Doc. 32) are
28   OVERRULED.


                                                  -5-
      Case 2:17-cr-01110-DLR Document 201 Filed 04/22/21 Page 6 of 6



 1          IT IS FURTHER ORDERED that the R&R (CV Doc. 31) is ACCEPTED.
 2          IT IS FURTHER ORDERED that Petitioner’s Petition for Writ of Habeas Corpus
 3   filed pursuant to 28 U.S.C. § 2255 (CV Doc. 1) is DISMISSED with prejudice.
 4          IT IS FURTHER ORDERED that a Certificate of Appealability and leave to
 5   proceed in forma pauperis on appeal are DENIED because the dismissal of the Petition is
 6   justified, for reasonable jurists would not find the ruling debatable and Petitioner has not
 7   made a substantial showing of the denial of a constitutional right. The Clerk of the Court
 8   shall enter judgment denying and dismissing Petitioner’s Petition for Writ of Habeas
 9   Corpus filed pursuant to 28 U.S.C. § 2255 (CV Doc. 1) with prejudice and shall terminate
10   this action.
11          Dated this 22nd day of April, 2021.
12
13
14
15
                                                   Douglas L. Rayes
16                                                 United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -6-
